



Exhibit 10.44




SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


Under our director compensation program, each non-management director receives
annual compensation that is comprised of a combination of cash and equity-based
compensation. Management directors do not receive any additional compensation
for services as a director.  Each non-management director receives an annual
retainer of $85,000, which is paid in quarterly installments, and additional
applicable retainers or fees as set forth in the following paragraph.


Directors who chair Board committees receive additional retainer amounts
annually for their committee chair responsibilities. The Audit Committee Chair
receives $20,000 and the Compensation Committee Chair receives $15,000.  The
chair of each of the other Board committees receives $10,000. The independent
Board Chair (or the independent Lead Director in the event the Board Chair is
not independent) receives an additional $100,000 annual retainer.


Each non-management director may elect to receive all or a portion of his or her
retainer amounts on a deferred basis in the form of deferred stock units, or
DSUs.  Each DSU is equivalent to one share of our common stock.  Dividends paid
by us are credited toward the purchase of additional DSUs and are distributed
together with the underlying DSUs.  DSUs are payable in the form of common stock
to participating directors over a specified period of time as elected by the
participating director, or whenever their Board service ends, whichever is
sooner.


In addition, each non-management director receives equity compensation valued at
$155,000 per year. The equity compensation is awarded annually in the form of
DSUs, granted to directors shortly after the date of the annual stockholder
meeting, and will be distributed in common shares after the director’s service
on the Board ends.  Board members who are appointed at any time other than at
the annual meeting receive a prorated DSU award with a grant value based upon
the number of months from their election date until the next annual stockholder
meeting. The annual grant of DSUs may vest pro-rata based upon the number of
months the director has served during the current term in the event that a
director’s service as a member of the Board ends before May 1 of the calendar
year following the Company’s most recent annual meeting.   





